EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The purpose of this amendment is to cancel previously withdrawn claims that represent claims originally non-elected without traverse in response to the Office Action of September 16, 2021.

The application has been amended as follows:
In the Claims:
Claims 1-10 are now canceled. 


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments and attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Rasmussen et al. (U.S. Patent Pub. No. 2015/0232916, cited as WO 2014/039963 in the International Search Report), and no additional prior art was identified that teaches or suggests a system for calling a sample positive or negative for a target nucleic acid sequence, or a computing device for calling a sample for a target nucleic acid sequence, as currently claimed.  Rasmussen teaches devices and methods for simultaneously amplifying a plurality of nucleic acid targets in 

In addition, the rejection of claims 16 and 17 under 35 U.S.C. 112 (b) has been overcome since the claims have been amended to recite how the composite melting curve is further analyzed, and therefore the claims are now definite.  With regards to the rejection of claims 11-13 and 24-26 under 35 U.S.C. 101 as being directed to an abstract idea as a series of mental steps, it is determined that the steps of generating a composite melting curve by combining the data from each of the two or more cycles including fitting the composite melting curve using an aggregation method, and analyzing the composite melting curve to call the sample negative or positive are performed by the controller (independent claim 11) or by the computing device (independent claim 24).  Thus, these limitations are not abstract ideas performed as mental steps in the human mind, and therefore the claims qualify as eligible subject matter under 35 U.S.C. 101.  
Finally, claim 14 that was a non-elected claim to an additional species, is rejoined with claims 11-13, 15-17 and 24-26 as provided by 37 CFR 1.141, since this claim depends from or otherwise requires all the limitations of an allowable generic claim.  These claims have been renumbered accordingly. 


Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637